DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 6/4/2021.  The previous claim objections have been withdrawn due to applicant’s amendment.  The previous 112(f) interpretation for “noise attenuation feature” has been withdrawn due to applicant’s amendment.  The remaining 112(f) interpretations remain.  The previous 112(b) rejections have been withdrawn due to applicant’s amendment.  Claims 1-10, 12-19, and 21-23 remain pending.  Claims 21-23 are newly presented.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 15-17 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell, Jr. (U.S. 3,773,085).
Caldwell discloses a fluid valve comprising: a primary valve seat (7, 15), a first flow control member (9) having a cavity and a first seating surface (13), the first seating surface movable relative to engage the primary valve seat; a secondary valve seat (17) positioned within the cavity of the first flow control member; and a second flow control (19) member positioned within the cavity of the first flow control member, the second flow control member being slidably coupled to the first flow control 
Regarding claim 16, Caldwell further discloses an actuator (not depicted, but necessary in order to drive stem 27) coupled to the second flow control member via a stem (27), the actuator to impart a closing force to the second flow control member via the stem to cause the second flow control member to sealingly engage the secondary valve seat, the second flow control member to cause the first flow control member to seal against the primary valve seat via engagement of the second flow control member and the secondary valve seat (when closing, see col. 3, ll. 12-19).
Regarding claim 17, Caldwell further discloses wherein the first flow control member moves together with the second flow control member along at least a first portion of a stroke length of an actuator (actuator not depicted but necessary to move the stem 27, the “first portion” of a stroke length interpreted to be the portion when 19 moves all the way up and contacts the upper surface  of the cavity of 9 and then both move together, see this description in col. 2, ll. 63 – col. 3, ll. 5), and wherein the second flow control member moves independently relative to the first flow control member along at least a second portion of the stroke length of the actuator (this portion of movement interpreted to be when 19 initially moves and before it contacts the surface of 9 to move both 9 and 19 together).
Regarding claim 22, Caldwell further discloses wherein the primary valve seat structured to be suspended within a fluid flow passageway of a valve body (within the internal area of 1).
Regarding claim 23, Caldwell further discloses wherein the first seating surface is to move relative to the primary valve seat to provide shut-off control and restrict fluid flow through the fluid flow passageway (see fig. 1 and the operation described in col. 2, ll. 63 – col. 3, ll. 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10, 12-19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,690,263. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the independent claims in the instant application recite primary and secondary valve seats and first and second flow control members with the flow control members movable relative to the valve seats to control fluid flow and the secondary flow control member disposed within the cavity of the first flow control member (claims 1, 15, and 18) and the second flow control member structured to move away from the secondary valve seat only after the first flow control member is opened (claims 1 and 18).  At least independent claims 1, 21, and 28 (as well as claims 7, 22, and 29) of the ‘263 patent similarly recite primary and secondary valve seats and first and second flow control members with the flow control members movable relative to the valve seats to control fluid flow and the secondary flow control member disposed within the cavity of the first flow control member and the second flow control member structured to move away from the secondary valve seat only after the first flow control member is opened (claims 7, 22, and 29).
Claims 1, 21, and 28 of the ‘263 patent recite further limitations in addition to the above described limitations.  Thus, it is apparent that independent claims 1, 15, and 18 of the instant application are encompassed by claims 1, 21, and 28 of the ‘263 patent.
Dependent claims 2-10, 12-14, 16-17, 19, and 21-23 of the instant application are similarly seen to be encompassed by the dependent claims of the ‘263 patent.

Allowable Subject Matter
Claims 1-10, 12-14, and 18-19 would be allowable if the double-patenting rejection is overcome.
and the double-patenting rejection is overcome.

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
On page 11 of the response, the applicant argues that Caldwell does not disclose a second seating surface of a second flow control member to engage a secondary valve seat to restrict fluid flow.  The examiner respectfully disagrees.  Figure 1 and the operation described in col. 2, ll. 63 – col. 3, ll. 5 show that the second flow control member 19 is engaged with secondary valve seat 17 in order to restrict (stop) fluid flow through the secondary valve seat.  
For at least these reasons, applicant’s arguments have not been found persuasive.
	Applicant’s amendment has required further search and/or consideration and/or revision of the rejection and, as such, this action must be made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753